JOHNSTONE, Justice
(dissenting).
Linda McAfee sued Unger and Associates, Inc., a collection agency, for negligently or wantonly causing the United States Department of Education and the Internal Revenue Service to intercept her income tax refund to collect one or more delinquent student loans after she had provided Unger documentary proof that she had already paid the loans in full. The trial judge entered summary judgment for Unger on the grounds that McAfee had not sufficiently authenticated her documents, showing payment of her loans, submitted in opposition to the motion *627for summary judgment and that she had not submitted substantial evidence indicating that Unger had caused the Department of Education and the Internal Revenue Service to intercept her income tax refund. The Court of Civil Appeals affirmed. McAfee v. Unger & Associates, 730 So.2d 623 (Ala.Civ.App.1998). McAfee seeks a writ of certiora-ri.
The majority has voted to deny the writ. I respectfully dissent.
First, McAfee’s petition for the writ of certiorari quotes the affidavit she submitted to the trial court in opposition to the motion for summary judgment; and the affidavit does sufficiently authenticate the letters McAfee received from the lenders acknowledging her full payment. At least the authentication is sufficient for summary judgment purposes.
Second, in two places, the petition cites evidence in the record of documentation received by McAfee from Unger evidencing Unger’s participation in the action of the Department of Education in causing the Internal Revenue Service to withhold McAfee’s income tax refund.
The evidence cited in the petition would constitute substantial evidence that Unger participated in the wrongful interception of the refund if the evidence be as described in the petition for the writ of certiorari. Therefore, I would grant the petition in order to examine the record.